t c summary opinion united_states tax_court roddie l and patricia l evans petitioners v commissioner of internal revenue respondent docket no 25392-07s filed date roddie l and patricia l evans pro_se dessa j baker-inman and william f castor for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after concessions the issue for decision is whether petitioners are entitled to deduct certain business_expenses for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when they petitioned this court petitioners were married and resided in louisiana during mr evans was employed as a pipefitter by three companies at three different jobsites from february to date mr evans was employed by stone and webster construction inc at a jobsite in vicksburg mississippi from march to date mr evans was employed by atlantic union resources inc at a jobsite in st louis missouri from august to date mr evans was employed by fru-con construction corp at a jobsite in alexandria louisiana petitioners owned a trailer which they towed to the vicinity of each jobsite and used for their living accommodations while there during none of mr evans’ three employers reimbursed any of his vehicle or travel_expenses or had an expense reimbursement policy petitioners reported a total of dollar_figure in vehicle travel and meals and entertainment_expenses on form_2106 employee business_expenses attached to their federal_income_tax return respondent allowed or conceded all of petitioners’ meals and entertainment_expenses and portions of petitioners’ vehicle and travel_expenses a total of dollar_figure in vehicle and travel_expenses remains in dispute the records petitioners maintained with respect to the claimed vehicle and travel_expenses consisted only of certain trailer park rental receipts petitioners did not maintain any records or logs to account for the business mileage of vehicles petitioners did not maintain adequate_records with respect to the disputed travel_expenses because they believed that using the per_diem method to calculate such expenses was proper for tax reporting purposes respondent conceded all of the amounts for which petitioners provided adequate_records as well as a portion of petitioners’ unsubstantiated vehicle expenses discussion a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business if the taxpayer maintains sufficient records to substantiate the expenses sec_162 sec_6001 sec_1_6001-1 sec_2figures have been rounded to the nearest dollar income_tax regs the taxpayer bears the burden of substantiation 65_tc_87 affd 540_f2d_821 5th cir as a general_rule no deductions are allowed for personal living or family_expenses sec_262 if a taxpayer establishes that deductible expenses were incurred but fails to establish the amount we generally may estimate the amount allowable the cohan doctrine 39_f2d_540 2d cir there must be evidence in the record however that provides a rational basis for our estimate 85_tc_731 in the case of travel_expenses and expenses paid_or_incurred with respect to listed_property eg passenger automobiles or other_property used as a means of transportation sec_274 overrides the cohan doctrine and these expenses are deductible only if the taxpayer meets stringent substantiation requirements sec_274 sec_280f 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 specifically provides sec_274 substantiation required --no deduction or credit shall be allowed-- continued to substantiate a deduction under sec_274 a taxpayer must generally maintain an account book a diary a log a statement of expenses trip sheets or a similar record and documentary_evidence which in combination are sufficient to establish each element of each expense sec_1_274-5t temporary income_tax regs fed reg date thus no deduction for expenses under sec_274 may be allowed on the basis of any approximation or the unsupported testimony of the taxpayer sec_1_274-5t temporary income continued under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift_tax regs supra see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 the commissioner is authorized to prescribe rules under which certain types of expense allowances including per_diem allowances for ordinary and necessary expenses for traveling away from home will be regarded as satisfying the substantiation requirements of sec_274 sec_1_274-5 income_tax regs under this authority the commissioner issued revproc_2003_80 2003_2_cb_1037 and revproc_2004_60 2004_2_cb_682 which provide rules for using a per_diem method to substantiate the amounts of lodging meals and incidental_expenses the per_diem method is available to employees only if their employers pay a per_diem_allowance in lieu of reimbursing the actual expenses an employee pays while traveling away from home revproc_2003_80 sec_1 c b pincite revproc_2004_ sec_1 c b pincite employees who receive per_diem allowances from an employer and meet certain requirements of the applicable revenue procedures are not required to include the deemed substantiated amounts in their gross_income or claim the 4the commissioner issues an updated revenue_procedure each year enumerating the per_diem rules revproc_2003_80 2003_2_cb_1037 applies to mr evans’ disputed expenses_incurred before date 5rev proc 2004_2_cb_682 applies to mr evans’ disputed expenses_incurred after date expense deductions on their return see revproc_2003_80 sec c b pincite revproc_2004_60 sec c b pincite employees who are not reimbursed for travel_expenses by their employer cannot use the per_diem method and must claim their travel expense deductions by complying with all of the substantiation requirements of sec_274 see revproc_2003_80 sec_1 revproc_2004_60 sec_1 petitioners’ use of the per_diem method for substantiating the amount of mr evans’ travel_expenses was in error mr evans was not paid a per_diem_allowance by any of his three employers and thus petitioners were not eligible to use the per_diem method for calculating the amount of his travel_expenses sec_1_274-5 income_tax regs provides that the commissioner may prescribe a standard mileage rate that a taxpayer may use to determine a deduction with respect to the business use of a passenger_automobile under this authority the commissioner issued revproc_2003_76 2003_2_cb_924 which provides rules for using a standard mileage rate in lieu of substantiating the actual amount of expenditures relating to the business use of a passenger_automobile petitioners are not eligible to use the standard mileage rate provided in revproc_2003_76 supra because they did not maintain any records or logs to account for the business mileage of vehicles see sec_1 j income_tax regs petitioners have not maintained or provided any records with respect to the expense amounts in dispute and thus have not met the substantiation requirements of sec_274 accordingly petitioners are not entitled to deductions for the dollar_figure of disputed expenses to reflect the foregoing decision will be entered under rule
